Exhibit 10.3

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is entered into
effective as of June 15, 2004 (“Effective Date”) by and between Reef Global
Energy I, L.P., a Nevada limited partnership (“Transferor”) and Reef Global
Energy III, L.P., a Nevada limited partnership (“Transferee”).

 

Preliminary Statements

 

WHEREAS, Transferor and Transferee are both participants in the Reef Global
Energy Ventures Program;

 

WHEREAS, on March 1, 2004, Transferor entered into an agreement with Challenger
Minerals, Inc., Maritech Resources, Inc., Palace Exploration Company, Palace
Operating Company and Howard Energy Co., Inc. (the “Exploration Companies”) to
participate in the drilling of an oil and gas well known as the “Mobile Block
961” (the “Mobile 961 Participation Agreement”), a copy of which is set forth on
Exhibit 1;

 

WHEREAS, following Transferor’s execution of the Mobile 961 Participation
Agreement, it was recognized that Transferee was the proper party to such
agreement, and that Reef Partners LLC, the managing member of both Transferor
and Transferee, executed the Mobile 961 Participation Agreement on behalf of
Transferor rather than Transferee in error;

 

WHEREAS, the purpose of this Agreement is to correct such error to recognize the
actual intent of Reef Partners LLC on behalf of both parties; and

 

WHEREAS, in consideration of Transferor’s assignment and transfer of the Mobile
961 Participation Agreement, Transferee has agreed to assume certain liabilities
and obligations of Transferor arising under the Mobile 961 Participation
Agreement.

 

Agreement

 

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties to this Agreement, intending to be legally
bound, agree as follows:

 

1.                                      Assignment.  In exchange for the
assumption of the Assumed Obligations (as defined in Section 2 below),
Transferor hereby conveys, transfers and assigns to Transferee, its successor
and assigns, forever, all of Transferor’s rights, title, privileges and interest
in and to the Mobile 961 Prospect arising under the Mobile 961 Participation
Agreement.

 

2.                                      Assumption of Obligations and
Liabilities by Transferee.  In connection with the transfer to Transferee of all
of Transferor’s rights, title, privileges and interest in and to the Mobile 961
Prospect arising under the Mobile 961 Participation Agreement, Transferor hereby
assigns to Transferee and Transferee hereby assumes all of Transferor’s
obligations and liabilities arising under Mobile 961 Participation Agreement
(collectively, the “Assumed Obligations”).

 

3.                                      Further Assurances.  Transferor and
Transferee, for themselves and their respective successors and assigns, covenant
and agree that they will execute and deliver such additional agreements,
instruments or documents such as deeds, bills of sale, assignments, UCC
financing statements, transfers and conveyances, powers of attorney, assurances,
consents or assumptions, and will take such further actions, as are necessary to
transfer and assign more fully the Mobile 961 Participation Agreement and to
assume more fully the Assumed Obligations.

 

--------------------------------------------------------------------------------


 

4.                                      Governing Law. This Agreement shall be
construed in accordance with and all disputes hereunder shall be governed by the
laws of the State of Nevada, excluding its conflict of law rules.

 

5.                                      Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
for all purposes and all of which together shall constitute one and the same
instrument.

 

* * * * *

 

The parties to this Agreement have executed and delivered this Agreement as of
the Effective Date.

 

TRANSFEROR:

 

TRANSFEREE:

 

 

 

 

 

REEF GLOBAL ENERGY I, L.P.

REEF GLOBAL ENERGY II, L.P.

 

 

 

 

 

 

 

 

By:  Reef Partners, LLC

By:  Reef Partners, LLC

 

 

 

 

By:

/s/ MICHAEL J. MAUCELI

 

By:

/s/ MICHAEL J. MAUCELI

 

Name:

Michael J. Mauceli

Name:

Michael J. Mauceli

Title:

Manager

Title:

Manager

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

Mobile 961 Participation Agreement

 

(See Attached)

 

--------------------------------------------------------------------------------


 

[Challenger Minerals Inc. Letterhead]

 

March 1, 2004

 

Maritech Resources, Inc.

Reef Global Energy I, L. P.

Attn:  Mr. Dave Dubiel

Attn:  Mr. Walt Dunagin

25025 1-45 North, 6th Floor

1901 N. Central Expressway, Suite 300

The Woodlands, TX  77380

Richardson, TX  75080

 

 

Palace Exploration Company and

Howard Energy Co., Inc.

Palace Operating Company

Attn:  Mr. Linda Marshall

Attn:  Mr. Bob Zinke

13561 West Bay Shore Dr., Ste. 3000

1202 East 33rd St.

Traverse City, MI  49684

Tulsa, OK 74105-2048

 

 

Re:

Participation Agreement and
Operating Agreement

 

 

Mobile 961 (OCS-G 5761) Prospect

 

 

Offshore, Alabama

 

Gentlemen:

 

This Participation Agreement is made and entered into effective March 1, 2004,
by and between Challenger Minerals Inc. (“CMI”), Reef Global Energy I, L. P.
(“Reef”), Palace Exploration Company (“Palace”), Howard Energy Co., Inc.
(“Howard”) (collectively the “Participants” and individually as a
“Participant”), and Maritech Resources, Inc. (“Maritech”) and Palace Operating
Company (“Operator”) . The Participants and Maritech are sometimes collectively
referred to as the “Parties” or individually as a “Party”. This Participation
Agreement sets forth the terms and conditions whereby Participants may earn, and
Maritech shall assign, 100% of 6/6ths operating rights interest in a portion of
Mobile Block 961 (OCS-G 05761) as more particularly described in Exhibit “A”,
attached hereto and made a part hereof (the “Lease”).  In consideration of the
mutual covenants and benefits to be derived here from, the Parties hereto agree
as follows:

 

1.                                      Test Well Election:  Participants shall
have the exclusive right until July 1, 2004 to elect to drill the initial test
well (the “Test Well”) on the Lease in accordance with this Agreement.  On or
before July 1, 2004, Participants shall give written notice to Maritech whether
or not Participants, or any of them, elect to drill said Test Well.  Failure to
timely deliver such written notice to Maritech shall be deemed an election, by
each party so failing, to not participate in drilling the Test Well.  Maritech
shall have the right to approve any party serving as operator of the Test Well,
which approval shall not be unreasonably withheld.  Maritech represents by,
through and under itself, but not otherwise, that it owns 100% of 6/6ths
operating rights interest in the Lease and that there are no title, liens,
mortgages, environmental or access impediments encumbering or restricting the
operations proposed or contemplated herein.  This Agreement is

 

--------------------------------------------------------------------------------


 

subject to Participants obtaining all necessary permits and authorizations for
drilling and their review and approval of the terms and conditions of the Lease
and all agreements and other requirements affecting the Prospect and title
thereto.  The only penalty or liability to Participants for their failure to
drill the Test Well shall be the loss of rights to earn any interest hereunder.

 

2.                                      Test Well:  Operations for drilling the
Test Well shall, subject to such reasonable extensions of time as may be
necessary and/or convenient to obtain all necessary permits and authorizations
to drill the said Well, commence within ninety (90) days after the written
notice required under Paragraph 1 above has been given that all Participants
have made elections whether or not to participate in drilling such Well, but in
no event later than August 1, 2004.  Said Test Well shall be drilled from and to
mutually acceptable locations to a depth of 1,700’ TVD/MD or a depth sufficient
to test the stratigraphic equivalent of the sand seen at 1,622’ MD on the 5”
electric log in the Unocal – Mobile 1005 #1 Well, whichever is the lesser depth
(“Objective Depth”).  Participants shall pay 100% of the expenses of drilling
the Test Well to Casing Point and, if productive, 100% of the expenses to
complete same through the tanks, including the wellhead, platform, facilities
and pipelines associated therewith, or plugging and abandonment, if
unsuccessful, in the proportions: Challenger 5.0%, Palace 62.5%, Reef 12.5% and
Howard 20.0%.  “Casing Point” as used in this Agreement is defined as being that
point in time when any well subject hereto has been drilled to its proposed
depth, or mutually agreed to lesser depth, and all tests included in the
approved Authority of Expenditure (“AFE”), have been performed unless waived by
mutual agreement of the Parties and a recommendation is made by Operator to: (i)
set casing and complete the well, (ii) plug and abandon the well or (iii)
conduct other operations.  If actual drilling of the Test Well is not commenced
by August 31, 2004, Participants and/or Maritech shall have the right and option
to terminate the agreement to drill same without any penalty or liability
whatsoever other than failure to earn an interest hereunder.

 

3.                                      Cash Consideration:  Within five (5)
days after commencement of actual drilling of the Test Well, Operator shall pay
to Maritech the sum of $50,000.00, and the Participants shall promptly reimburse
Operator for such amount in the proportions: Challenger $2,500.00, Palace
$31,250.00, Reef $6,250.00 and Howard $10,000.00, for all leasehold, geological,
geophysical and other costs attributable to the subject Prospect.

 

4.                                      Assignment of Operating Rights Earned: 
A dry hole earns no interest in the Lease.  However, if the Test Well is
completed for production and meets the MMS qualifications as a producible well
under 30 CFR §250.116, Participants shall earn, and Maritech shall assign to
Participants, 100% of 6/6ths of the operating rights interest, in proportion to
their participation in drilling the Test Well, subject to presently existing
royalties and overriding royalties and reserving unto Maritech a 4.0% of 6/6ths
overriding royalty interest, thus delivering the Lease to Participants with a
76.333% of 6/6ths net revenue interest.  It is understood that the total of all
royalties, overriding royalties and other burdens on production from the Lease,
including the overriding royalty interest to be reserved by Maritech shall not
exceed 23.667% of 6/6ths of production.  Maritech shall assign the earned
interest on the form of assignment attached hereto as Exhibit “B” and made a
part hereof, warranting title by, through and under Maritech, but not
otherwise.  Said assignment shall specifically exclude all rights, title,
interests and liability associated with any presently existing platform(s),
pipeline(s), wellbore(s), and other personal

 

2

--------------------------------------------------------------------------------


 

property associated with the Lease, it being understood and agreed that
Participants shall only be responsible for plugging and abandonment of the
wellbore of the Test Well and shall bear no plugging, abandonment or
decommissioning expense related to any well, facilities or pipelines which are
not drilled or installed by Participants.

 

5.                                      Conversion Election:  Operator shall
give written notice to Maritech upon Payout of the Test Well and Maritech shall
have the right, to either (a) escalate its above reserved 4.0% of 6/6ths
overriding royalty to a 5% of 6/6ths overriding royalty interest foregoing the
right to acquire an operating rights interest in the Lease or (b) convert all of
its 4.0% of 6/6ths overriding royalty to a 20% of 6/6ths operating rights
interest in the Lease, Test Well, platform, any facilities and pipelines,
thereby extinguishing the overriding royalty interest.  Said option will be on a
well by well basis. Within thirty (30) days after being notified by Operator
that the Test Well has reached Payout, Maritech shall give written notice of its
election to Operator.  The failure of Maritech to timely notify Operator of its
election shall be deemed Maritech’s decision to escalate its 4.0% of 6/6ths
overriding royalty to a 5% of 6/6ths overriding royalty interest.  In the event
Maritech elects to convert its overriding royalty to a working interest,
Participants shall promptly assign such interest to Maritech.  Payout is defined
as the first day following the date Participants have recouped out of their
shares of production, after deducting all royalties, overriding royalties, taxes
and other burdens on production,  all costs attributable to drilling, testing,
completing, equipping, platform costs, pipelines, production facilities and
operating the Test Well, plus the amounts paid to Maritech under Paragraph 3,
above.

 

6.                                      Substitute Test Well:  If, while
drilling any well provided for herein, Operator encounters impenetrable
substances or conditions, including the loss of the hole due to mechanical
difficulties, which in the opinion of a reasonably prudent operator under the
same or similar conditions would render further drilling impractical or
hazardous, and such conditions prevent further drilling of the well, 
Participants, or any of them, shall have the right, but not the obligation, to
participate in drilling a “Substitute Well” in order to reach the objective
depth, provided actual drilling of the Substitute Well is commenced within
ninety (90) days after the release of the drilling rig from the previous well. 
Any Substitute Well shall be drilled pursuant to all the terms and conditions of
this Agreement.

 

7.                                      Offshore Operating Agreement:  On a well
by well basis, all operations conducted pursuant to this Participation Agreement
shall be governed by the terms and provisions of that certain Offshore Operating
Agreement, dated March 1, 2004, attached hereto as Exhibit “C” and made a part
hereof (the “OOA”) naming Palace Operating Company as Operator.  In the event of
a conflict between this Participation Agreement and said OOA, the terms and
conditions of this Participation Agreement shall prevail, but only to the extent
of such conflict.

 

8.                                      Production Handling Agreement:  This
Agreement is subject to and conditioned upon Participants obtaining a Production
Handling Agreement from Union Oil Company of California “Unocal” to process
production earned pursuant to this Agreement, on terms and fees yet to be
negotiated.  Such fees shall be in addition to any direct charges (as defined in
the COPAS Accounting Procedure attached as Exhibit “C” to the OOA) associated
with any well drilled on the Lease in which any of the Participants
participate.  Without prejudice to a Party’s rights to market its own production
under the OOA, the Operator shall market each Participant’s share of

 

3

--------------------------------------------------------------------------------


 

production with the Operator’s own production, and on the same commercial basis,
without any marketing fee payable to Operator.  Operator agrees not to commit a
Participant’s production for any period in excess of thirty (30) days without
the written concurrence of such Participant.  Maritech represents there is no
existing marketing agreement covering future production from the Lease to which
it is bound, and consequently that Participants will not be bound by any such
existing agreement as to its interest to be earned hereunder.

 

9.                                      ADTI Turnkey Drilling Contract:  This
Participation Agreement is further subject to and conditioned upon Operator
entering into a turnkey drilling contract with ADTI no later than July 1, 2004,
to drill the Test Well.  As to completion operations that may be conducted on
the Test Well and as to drilling and/or completion operations for any subsequent
well or wells proposed to be drilled pursuant hereto, Operator shall timely
request ADTI to submit a turnkey bid for each proposed operation.  In the event
Operator receives any third party bids for operations proposed hereunder, ADTI
shall have the option to (i) meet the lowest competitive turnkey bid and drill
and/or complete any well on a turnkey basis or (ii) match the day work AFE
generated by Operator, plus 15%, to drill or to complete such well on a turnkey
basis.  In no event, however, shall Operator be obligated to accept any offer or
proposal from ADTI to drill or complete any wells other than the Test Well.

 

10.                               Subsequent Wells:  Prior to payout of the Test
Well, only a Participant herein shall be entitled to propose the drilling of any
well, or wells, subsequent to the Test Well (“Subsequent Wells”) in accordance
with the terms and conditions of the OOA.  Notwithstanding anything the contrary
contained in Paragraph 5 above, in the event a Subsequent Well is proposed to be
drilled on the Lease before Payout, in lieu of any other options contained
herein, Maritech shall have the right to participate as to its 20% working
interest in each such Subsequent Well pursuant to and in accordance with the
OOA.

 

11.                               Laws:  THE PROVISIONS OF THIS AGREEMENT AND
THE RELATIONSHIP OF THE PARTIES SHALL BE GOVERNED BY AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ALABAMA, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS THAT WOULD REFER THE MATTER TO THE LAWS OF ANOTHER
JUISDICTION.

 

12.                               Miscellaneous:

 

A.                                   All notices, consents, requests,
instructions, approvals and other communications provided for herein shall be
deemed to be validly given, made or served, if in writing, and delivered
personally or sent by courier service, telex, facsimile or certified mail,
however, in no event by e-mail, to the addresses listed below:

 

Maritech Resources, Inc.
Attn:  Mr. Matt McCarroll
25025 I-45North, 6th Floor
The Woodlands, TX  77380
Telephone: 281-364-4343
Fax: 281-364-9846
E-mail:  mmcarroll@maritechresources.com

Howard Energy Co., Inc.
Attn:  Ms. Linda Marshall
13561 West Bay Shore Dr., Ste. 3000
Traverse City, MI  49684
Telephone: (231) 995-7850
Fax: (231) 941-2166
E-mail:  lmarshall@howardenergy.com

 

4

--------------------------------------------------------------------------------


 

Palace Exploration Company

Palace Exploration Company

and Palace Operating Company

Palace Operating Company

Attn:  Mr. Jay Brown

Attn:  Mr. William H. Creel, II

Granite Park 10, Ste. 110

1202 East 33rd St.

15115 Park Row

Tulsa, OK 74105-2048

Houston, TX 77084

Telephone: (918) 743-5096

Telephone: (281) 829-6336

Fax: (918) 712-8924

Fax: (281) 829-2959

E-mail: bcreel@ztienergy.com

E-mail: jbrown@ztienergy.com

 

 

 

Reef Global Energy I, L. P.

Challenger Minerals Inc.

Attn:  Mr. Walt Dunagin

Attn:  Mr. Reagan Newton

1901 N. Central Expressway, Ste. 300

15375 Memorial Dr., Suite G-200

Richardson, TX  75080

Houston, TX  77079

Telephone: (972) 437-6792

Telephone: (281) 925-7215

Fax: (972) 994-0369

Fax: (281) 925-7281

E-mail: walt@reefexploration.com

E-mail: reagan.newton@gsfdrill.com

 

B.                                     This Participation Agreement constitutes
the entire agreement between the Parties with respect to the transactions
contemplated herein, and supersedes all prior oral or written agreements,
commitments, understanding, or information otherwise furnished by Maritech to
Participants with respect to such matters.  No amendment shall be binding unless
in writing and signed by representatives of each of the Parties.

 

C.                                     A term, provision, covenant,
representation, warranty, or condition of this Participation Agreement may be
waived only by written instrument executed by the Party waiving compliance. The
failure or delay of any Party in the enforcement or exercise of the rights
granted under this Agreement shall not constitute a waiver of said rights nor
shall it be considered as a basis for estoppel.

 

D.                                    This Participation Agreement, together
with all of its exhibits, is intended by the Parties to be a complete and final
statement of the agreement of the Parties with respect to the subject matter
hereof, and supersedes any prior oral or written statements or agreements
between the Parties hereto.

 

E.                                      The terms and provisions hereof shall be
binding upon and inure to the benefit of the Parties hereto and their respective
heirs, successors, legal representatives and assigns, and shall be covenants
running with the lands and Lease.  The Parties hereto agree to execute such
other instruments as may be necessary or convenient to effectively convey the
interest in the Lease, transfer operatorship and all other rights and
obligations as contemplated by this Participation Agreement and/or otherwise
effectuate the terms hereof.

 

F.                                      To the extent permitted in its licensing
agreement, upon ratification of the Confidentiality Agreement dated May 1, 2002
by and between Maritech and Union Oil Company of California, Maritech shall
allow the Participants continued access during normal business hours to its
geological and 3-D seismic data covering the Lease and any area contiguous
thereto.

 

5

--------------------------------------------------------------------------------


 

G.                                     Notwithstanding anything herein to the
contrary, Participants shall never become liable for any gas or production
imbalances affecting the Lease, except for its proportionate share of any
imbalances that might accrue between Maritech and Participants with regard to
any well(s) drilled pursuant to this Participation Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Participation Agreement
to be executed effective as of the date first set forth above.  This
Participation Agreement may be signed in counterparts and shall be binding upon
the Parties and upon their successors, representatives and assigns.  If these
terms and conditions are acceptable, please indicate your agreement and
acceptance by signing and returning one copy of this Participation Agreement to
Reagan Newton, on or before April 1 2004, or this offer shall, at CMI’s option,
expire and be null and void.

 

Sincerely,

Challenger Minerals Inc.

 

/s/ Charles B. Hauf

 

 

 

 

Charles B. Hauf

 

Vice President and General Manager

 

 

 

AGREED TO AND ACCEPTED:

 

Maritech Resources, Inc.

Reef Global Energy I, L. P.

 

By: Reef Partners LLC, General Partner

 

 

 

 

By:

/s/ G.M. McCarroll

 

By:

/s/ Michael J. Mauceli

 

Name: G. M. McCarroll

Name: Michael J. Mauceli

Title:   President

Title: Managing Member of Reef Partners LLC

Date:  4/2/04

Date:  6/10/04

 

 

Palace Exploration Company &

 

Palace Operating Company

Howard Energy Co., Inc.

 

 

 

 

By:

 

 

By:

 

 

Name:

Robert M. Zinke

Name:

 

 

Title:

Vice President

Title:

 

 

Date:

 

 

Date:

 

 

 

6

--------------------------------------------------------------------------------


 

Exhibit “A”

 

to Mobile 961 (OCS-G 5761) Participation Agreement, dated March 1, 2004, by and
between

Challenger Minerals Inc., Reef Global Energy I, L. P.,  Palace Exploration
Company and Howard Energy Co., Inc., as Participants, Palace Operating Company,
as Operator and Maritech Resources, Inc.

 

Lease:  All operating rights in that certain Oil and Gas Lease from the United
States of America, as Lessor, to Chevron USA Inc. and Union Oil Company of
California, as Lessee, effective as of July 1, 1983, identified in the office of
The Minerals Management Service, Gulf of Mexico OCS Region, as Oil and Gas Lease
of Submerged Lands under the Outer Continental Shelf Lands Act, Serial No. OCS-G
5761, describing Block 961, Mobile Area, as shown on OCS Official Protraction
Diagram, No NH16-04, covering 5,760.0 acres, more or less, INSOFAR AND ONLY
INSOFAR as said Lease covers operating rights in the S/2, NE/4, E/2NW/4,
NW/4NW/4, S/2SW/4NW/4 and NW/4SW/4NW/4 from the surface of the earth down to a
depth of 100’ below the stratigraphic equivalent of the base of the Miocene sand
seen at 2198’ in the OCS-G 5761 Mobile Block 961 #1 well.

 

--------------------------------------------------------------------------------